In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00066-CR



   CHRISTOPHER ANTHONY DAVIDSON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 196th District Court
                Hunt County, Texas
               Trial Court No. 29694




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                 MEMORANDUM OPINION
        Christopher Anthony Davidson pled guilty to possession of methamphetamine in an

amount less than one gram. He was sentenced to two years’ confinement in state jail following

his open plea of guilt. Davidson appeals.1

        Davidson’s attorney on appeal has filed a brief which states that she has reviewed the

record and has found no genuinely arguable issues that could be raised. The brief sets out the

procedural history and summarizes the evidence elicited during the course of the proceeding.

Meeting the requirements of Anders v. California, counsel has provided a professional evaluation

of the record demonstrating why there are no arguable grounds to be advanced. Anders v.

California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App.

2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High

v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion

with this Court seeking to withdraw as counsel in this appeal.

        On July 2, 2015, counsel mailed to Davidson a copy of the brief, the appellate record, and

the motion to withdraw. By letter, counsel informed Davidson of his right to review the record

and file a pro se response. We informed Davidson that any pro se response was due on or before

August 6, 2015. Counsel also explained that Davidson could request an extension of time to file

the pro se response, if needed. To date, Davidson has neither filed a pro se response nor requested

an extension of time in which to do so.



1
 In companion cause numbers 06-15-00065-CR and 06-15-00071-CR, Davidson also appeals two convictions for
burglary of a building.

                                                   2
         We have determined that this appeal is wholly frivolous. We have independently reviewed

the clerk’s and reporter’s records, and we agree that no arguable issues support an appeal. See

Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

         We affirm the trial court’s judgment.2



                                                         Bailey C. Moseley
                                                         Justice

Date Submitted:             September 2, 2015
Date Decided:               September 18, 2015

Do Not Publish




2
 Since we agree this case presents no reversible error, we also, in accord with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. Anders, 386 U.S. at 744. No substitute counsel will
be appointed. Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or appellant must file a pro se petition
for discretionary review. Any petition for discretionary review must be filed within thirty days from either the date
of this opinion or the date on which the last timely motion for rehearing was overruled by this Court. See TEX. R.
APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals.
See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the requirements of Rule 68.4 of
the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                             3